DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, claims 3, 4, and 19 recite the limitation “buoyancy means”. The specification of the instant application does not provide any elaboration on structural limitations of “buoyancy means” (i.e., the specification does not narrow what sorts of buoyancy means are to be employed within the instant application, thereby leaving open the possibility of any sort of buoyancy means, of which there are many, being encompassed within the instant application). Rather, the specification states that guiding structures may comprise buoyancy means; the floating plant may comprise buoyancy means; the container may be stabilized while floating in water via buoyancy means; and that the assistance of buoyancy means may not be needed when the container is launched or towed into sea (see pages 3, 4, and 8 of the specification dated 09/05/2019). Therefore, the term “buoyancy means” is being interpreted as any means for making a structure buoyant, or any means that are able to make a structure float above water.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Russel Widom on May 16, 2022. Upon entering the following amendments, the rejections included in the Non-Final Rejection dated January 07, 2022 are to be withdrawn.
	The application has been amended as follows:
CLAIMS
Claim 19: A method of installing the floating plant according to claim 3 at an installation site, the method comprising: a) providing the floating plant according to claim 3; b) transporting the container (1; 1') to the installation site by floating the container in the water and stabilizing the container by means of buoyancy means; c) transporting the mooring element (2; 2') to the installation site, either in one piece or in several parts (2a, 2b); and d) mounting the mooring element (2; 2') such that the mooring element surrounds a portion of the container.

Claim 20: A method of raising and lowering a container (1; 1') in a body of water, relative to a mooring element (2; 2'), in the floating plant according to claim 1, the method comprising: a) providing the floating plant according to claim 1; and b) controlling the amount of water in the container.

Allowable Subject Matter
	Claims 1-12 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.
Specifically, Sandstad (US 10,918,094 B2) discloses a floating plant comprising a container (figure 1) configured for floating in a body of water surrounded by a mooring element (figure 2) also configured for floating in a body of water, wherein the container comprises an impermeable wall (figure 6) and an impermeable bottom (figure 6), the container being provided with one or more guiding structures (figure 1), and a water intake system that includes an intake tubular connected to and supported by the mooring element (figure 1), the intake tubular extending to a depth in the body of water corresponding to a lower end of the container when the latter is in a lowered position (figure 7).
Oh (KR 100696872 B1) teaches raising and lowering of a container relative to a mooring element being accomplished solely by controlling the amount of water in the container (figure 1).
Brosh (US 20150083050 A1) teaches a container being provided with one or more guiding structures (figure 2D) and one or more guide elements (figures 2C-2D), the one or more guide elements being configured to fit an outside shape of the one or more guiding structures (figures 2C-2D) such that a container and a mooring element can move freely with respect to each other in directions that coincide with a central axis of the container (abstract; figures 2C-2D).
Thorvardarson (US 2008/0110408) teaches one or more guiding structures that span across a container (figure 1) that are configured to fit an outside shape of one or more guiding structures (figure 1).
However, the prior art of does not teach the combined limitations of the claimed invention, specifically, wherein the intake tubular is fluidly connected to an intake pump system inside the mooring element; a flexible conduit supported by the mooring element and extending into the body of water along a length of the container, the flexible conduit being fluidly connected to the intake pump system; and a tubular connected to the flexible conduit and extending along the impermeable wall, the tubular being fluidly connected to a plurality of outlets, each of which extends through the impermeable wall and into the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647